
	

114 S2691 IS: Integrating Behavioral Health Through Technology Act of 2016
U.S. Senate
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2691
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2016
			Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Administrator of the Substance Abuse and Mental Health Services Administration to
			 establish a pilot program for the adoption and use of certified electronic
			 health records technology.
	
	
		1.Short title
 This Act may be cited as the Integrating Behavioral Health Through Technology Act of 2016.
		2.Pilot program for the adoption and use of certified EHR technology
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Substance Abuse and Mental Health Services Administration.
 (2)Certified ehr technologyThe term certified EHR technology has the meaning given such term in section 1848(o)(4) of the Social Security Act (42 U.S.C. 1395w–4(o)(4)).
 (3)Eligible behavioral health facilityThe term eligible behavioral health facility means— (A)a public or private hospital that is principally a psychiatric hospital (as defined in section 1861(f) of the Social Security Act (42 U.S.C. 1395x(f));
 (B)a community mental health center (as described in section 1913(b)(2) of the Public Health Service Act (42 U.S.C. 300x–2(b)(2)));
 (C)a residential or outpatient mental health treatment facility that is accredited by the Joint Commission on Accreditation of Healthcare Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or any other national accrediting agency recognized by the Secretary of Health and Human Services; and
 (D)a substance abuse treatment facility that is accredited by the Joint Commission on Accreditation of Healthcare Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or any other national accrediting agency recognized by the Secretary of Health and Human Services.
 (4)Eligible professionalThe term eligible professional means— (A)a clinical psychologist providing qualified psychologist services (as defined in section 1861(ii) of the Social Security Act (42 U.S.C. 1395x(ii)); or
 (B)a clinical social worker (as defined in section 1861(hh)(1) of the Social Security Act). (b)EstablishmentThe Administrator, in consultation with the Director of the Office of the National Coordinator for Health Information Technology, shall establish a pilot program in up to 5 States under which incentive payments may be made to eligible professionals and eligible behavioral health facilities for the adoption and use of certified EHR technology.
			(c)Program requirements
 (1)SelectionWhen selecting States for the pilot program established under this section, the Administrator shall give preference to States that have a Statewide health information exchange that includes behavioral health data.
 (2)Adoption and use of certified EHR technologyTo qualify to receive incentive payments under the pilot program established under this section, an eligible professional or eligible behavioral health facility shall demonstrate, through an attestation or other means specified by the Administrator, that the professional or behavioral health facility—
 (A)has adopted certified EHR technology; and (B)in the case that such professional or facility operates in a State or region with a State or regional health information exchange, participates in such health information exchange.
 (3)PaymentsThe Administrator shall make incentive payments to at least one type of eligible professional listed in subparagraphs (A) and (B) of subsection (a)(4) and at least one type of eligible behavioral health facility listed in subparagraphs (A) through (D) of subsection (a)(3) in each State selected for the pilot program established under this section. The amount of incentive payments to eligible professionals and eligible behavioral health facilities under the pilot program may be comparable to the payment amounts under section 1848(o) of the Social Security Act (42 U.S.C. 1395w–4(o)) and section 1886 of such Act (42 U.S.C. 1395ww).
 (d)DurationThe pilot program established under this section shall be conducted for a period not to exceed 5 years.
 (e)ReportNot later than 18 months after the conclusion of the pilot program established under this section, the Administrator shall submit a report to relevant committees of Congress that includes—
 (1)an evaluation of the effectiveness of the pilot program in encouraging adoption of certified EHR technology by eligible professionals and eligible behavioral health facilities and in the exchange of behavioral health information;
 (2)a description of best practices for the adoption and use of certified EHR technology by eligible professionals and eligible behavioral health facilities; and
 (3)recommendations for increasing the percentage of eligible professionals and eligible behavioral health facilities nationally that adopt certified EHR technology and exchange behavioral health information.
 (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the period of fiscal years 2017 through 2022 to carry out the pilot program under this section, to remain available for the duration of the pilot program.
			
